Greenbaum, J.
Section 31 of the Liquor Tax Law, which prohibits the sale of liquor on any day “ between one o’clock and five o’clock in the morning ” (clause b), provides “ that a corporation or association, organized in good faith, under chapter five hundred and fifty-nine of the laws of eighteen hundred and ninety-five, or under any law which prior to May sixth, eighteen hundred and ninety-five, provided for the organization of societies and clubs for social, recreative or similar purposes, and which corporation or association was actually lawfully organized, and if a corporation, its certificate of incorporation duly filed, prior to March twenty-third, eighteen hundred and ninety-six, and which at such date trafficked in or distributed liquors among the members thereof, is excepted from the provisions of clauses * a,’ * b,’ ‘ c,’ and ' d ’ of this section.”
The defendant moves to set aside the verdict heretofore directed by the court, upon the ground that the provision above quoted is to be treated as an “ exception ” in the statute, which the plaintiff was obliged to negative in his pleading.
The case of People v. Crotty, 22 App. Div. 77, seems to me to be controlling here in opposition to defendants’ contention.
The exceptions discussed in the Grotty case related to the provisions exempting pharmacists and hotelkeepers from the general operation of the law.
The exception relating to corporations, as. above set forth, follows the provisions affecting pharmacists and hotelkeepers in section 31, and it was not embodied in the original enactment. There seems to be no valid reason for treating this exception differently from the exceptions construed in the Grotty case. The exception is not absolute as to all the corporations which are specifically referred to in the provision. To avail itself of this exception it would be necessary to show that the corporation was organized in “ good faith,” and that it “ trafficked in or distributed liquors among its members ” as therein provided.
It was, therefore, incumbent upon the defendants “ to aver and prove that the case was one falling within the terms ” of the pro*272vision under "which it claims exemption. Rowell v. Janvrin, 151 N. Y. 69.
As to the point urged that the testimony of the witness Rush Simms, called by defendants, did not show that he was at the place when the alleged violation occurred, during the prohibited hours, I find from a rereading of the stenographer’s minutes taken at the trial, that he unequivocally admitted that he was at the premises between one and five o’clock a. m., and that he unqualifiedly stated that liquors were sold there during those hours.
The motion for a new trial is denied.
Motion denied.